Case 1:19-cv-00874-RBJ-MEH Document 408 Filed 03/10/21 USDC Colorado Page 1 of 15




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

    WARNER RECORDS INC. (f/k/a/ Warner
    Bros. Records, Inc.), et al.,

           Plaintiffs,
                                                        Case No. 1:19-cv-00874-RBJ-MEH
    v.

    CHARTER COMMUNICATIONS, INC.,

           Defendant.

   CHARTER COMMUNICATIONS, INC.’S RESPONSE TO PLAINTIFFS’ OBJECTIONS
               TO FEBRUARY 23, 2021 DISCOVERY ORDERS

          Magistrate Judge Hegarty and Special Master Rodriguez have ordered Plaintiffs to produce

   discovery fundamental to testing their liability theory and billion-dollar claim for damages: (1) the

   full results of a 2016 investigation, part of which Plaintiffs intend to use to prove direct

   infringement at trial, but the rest of which they have selectively withheld; and (2) information

   showing Plaintiffs’ revenues from the works-in-suit during the Claims Period. The Orders

   requiring production of these materials were entirely appropriate, and certainly not clear error.

   Plaintiffs’ Objections should be overruled.

          Plaintiffs knew long before filing suit that they would be required to prove direct

   infringement of their works if Charter is to be held secondarily liable. That is why, in 2016,

   Plaintiffs hired third-party MarkMonitor to generate the “evidence” of alleged direct infringement

   that Plaintiffs neglected to collect or retain when Plaintiffs were sending notices to Charter

   between 2012 and 2015. MarkMonitor searched the internet for files that Plaintiffs allege

   Charter’s subscribers had shared years earlier, and, with the help of another third-party, attempted

   to match those files to works owned by Plaintiffs. Where a file was downloaded and a match was


                                                    1
Case 1:19-cv-00874-RBJ-MEH Document 408 Filed 03/10/21 USDC Colorado Page 2 of 15




   purportedly made, the 2016 investigation will be used by Plaintiffs as evidence of direct

   infringement. But Plaintiffs refuse to produce any results showing that thousands of files could

   not be found or matched to a work owned by Plaintiffs—critical information bearing on the

   reliability of Plaintiffs’ direct infringement evidence and casting doubt on the trustworthiness of

   notices sent by Plaintiffs during the Claims Period. The Magistrate Judge and Special Master

   rightly deemed Plaintiffs’ “work product” claim over this selectively withheld material to be

   “dubious” and determined that Charter had shown a substantial need for the information and its

   unavailability from any other source.

          Similarly, Plaintiffs have long understood the relevance of track-level financial data, as

   they were ordered to produce the information in at least one prior case, Sony v. Cox.1 The Order

   of the Magistrate Judge and Special Master requires Plaintiffs to supplement their production from

   Cox with the requested information for the twenty percent of works that are unique to this case,

   and for the years 2015 and 2016, because the information is necessary to Charter’s expert analysis

   and defense. This discovery is not a “massive burden,” but rather the foreseeable result of

   Plaintiffs’ decision to engage in serial litigation against numerous ISPs, seeking billion-dollar

   damages for thousands of works.

                                             ARGUMENT

   I.     REQUIRING PRODUCTION OF THE HASH REPORT IS NOT CLEAR ERROR.

          Plaintiffs must prove Charter’s subscribers directly infringed the works-in-suit if Charter

   is to be held secondarily liable for copyright infringement. In other words, Plaintiffs must produce



   1
     Sony Music Entm’t., Inc. et al. v. Cox Commc’ns, Inc. et al., Case No. 1:18-cv-00950 (E.D. Va.)
   (“Cox”).


                                                    2
Case 1:19-cv-00874-RBJ-MEH Document 408 Filed 03/10/21 USDC Colorado Page 3 of 15




   evidence showing what each subscriber purportedly shared during the Claims Period and tie that

   evidence to the notices sent to Charter.       But it is undisputed that




          Realizing they were missing crucial evidence, Plaintiffs decided to generate their direct

   infringement evidence in 2016 (after the Claims Period)




                        The results of these 2016 efforts to recreate evidence not retained during the

   Claims Period (the “2016 Download Project”) are contained in the “Hash Report,” an excel

   spreadsheet that identifies the files searched and indicates whether those files were located and

   whether they did or did not match to a work-in-suit.2

          Plaintiffs admit they will rely on files purportedly verified by the 2016 Download Project

   to try to prove direct infringement. (Pl. Br. at 12).3 Yet, they continue to withhold information



   2
      The Hash Report is so-named because it contains a list of 7,200 “hash values” that MarkMonitor
   used to search for allegedly infringing files. The hash value (or simply “hash”) is a string of
   characters that identify a file or collection of files shared through peer-to-peer networks on the
   internet. Although Charter believes no further technical understanding is needed for purposes of
   the present motion, a complete explanation of the technological processes related to MarkMonitor
   and hash values can be found at Dkt. 267, pages 2-7.
   3
      Plaintiffs confuse this issue by claiming they “are not relying on … the fact of having conducted
   an investigation in 2016.” (Pl. Br. at 14). But “the 2016 downloads” resulting from that


                                                    3
Case 1:19-cv-00874-RBJ-MEH Document 408 Filed 03/10/21 USDC Colorado Page 4 of 15




   regarding

                                                     (Ex. A 93:11-13). This information is fundamental

   to challenging the reliability—and establishing the unreliability—of Plaintiffs’ recreation of direct

   infringement evidence. The Hash Report’s probative value also goes further: Plaintiffs intend to

   argue at trial that



                            (Ex. A 73:20-75:15). Crucial to Charter’s defense will be evidence that,

   when Plaintiffs realized they had no contemporaneous evidence substantiating their notices, they

   tried to recreate the process in 2016, but were unable to locate thousands of files or to reliably

   match them to a work they owned. This evidence of the quality of notices must be considered

   aside Plaintiffs’ representations regarding the quantity of notices if Charter is to receive a fair trial.

   This is precisely the aspect of the 2016 Download Project Plaintiffs seek to shield: the Hash Report.

   (Ex. A 93:11-13).

           After extensive argument at the February 23, 2021 hearing, spanning more than 70 pages

   of transcript, both the Magistrate Judge and Special Master unequivocally concluded the Hash

   Report should be produced, noting that the 2016 data could not be obtained from any other sources,

   expressing “concerns about the loss of data,” finding Plaintiffs’ claim of work product to be

   “suspect” and “dubious,” and noting that Charter had shown substantial need for the document.

   (Ex. A 109:11-19; 110:25-111:15). This Court reviews the decision for clear error, see Fed. R.

   Civ. Pro. 72(a), which cannot be found in the Magistrate Judge and Special Master’s well-

   supported decision. See Smith v. Dwire Co., 2006 WL 8454325, at *1 (D. Colo. Mar. 2, 2006).


   investigation will be the key evidence used to prove direct infringement. (Id. at 12).


                                                       4
Case 1:19-cv-00874-RBJ-MEH Document 408 Filed 03/10/21 USDC Colorado Page 5 of 15




          A.      Prior Orders On The Hash Report Did Not Foreclose Future Discovery.

          Earlier orders of the Magistrate Judge and Special Master recognized the importance of the

   Hash Report, but indicated that Charter should first attempt to gather the information contained

   within it from other sources. (Ex. A 98:25-99:4 (Special Master noting prior suggestion that the

   information be first retrieved from Audible Magic or MarkMonitor to the extent possible); see also

   Dkt. 332 at 1 (Hegarty, M.J.) (“[Charter] reserves the ability to challenge Plaintiff’s treatment of

   the Hash Report and/or again seek to compel its production.”)). Charter did in fact attempt to find

   the information elsewhere. (See, e.g., Ex. B, Feb. 3, 2020 Email from Audible Magic; see also

   Ex. C (Hearing Slides); see also Ex. A 37:22-38:17, 39:18-40:22, 43:19-48:7, 106:1-107:3

   (discussing Plaintiffs’

               ).4 But, as the Magistrate Judge and Special Master acknowledged at the hearing, the

   information does not exist outside the Hash Report. (Ex. A 111:3-10).

          The Order compelling the Hash Report did not result from an attempt by Charter to

   improperly re-litigate an issue it lost, or to inject confusion into the proceeding, as Plaintiffs

   suggest. (Pl. Br. at 9-10). Indeed, it was Plaintiffs who sought clarification of the Magistrate

   Judge’s ruling on the Hash Report, requesting declaratory-style relief to confirm they would still

   be allowed to use evidence “from the 2016 MarkMonitor download project,” while at the same




   4
        Only one business day before the February 22-23, 2021 hearing, MarkMonitor produced a
   privilege log showing that Plaintiffs’ outside counsel (Oppenheim + Zebrak LLP) did not send a
   litigation hold notice to MarkMonitor until July 2018, more than two and a half years after
   MarkMonitor was retained “in anticipation of litigation.” (Ex D). MarkMonitor’s privilege log
   does not list any communications from the 2016-2017 time period aside from the Hash Report.
   Thus, it appears MarkMonitor did not retain data or correspondence underlying the 2016
   Download Project (aside from the Hash Report).


                                                    5
Case 1:19-cv-00874-RBJ-MEH Document 408 Filed 03/10/21 USDC Colorado Page 6 of 15




   time withholding the Hash Report. (Dkt. 363 at 6). This stemmed from the Magistrate Judge’s

   warning to Plaintiffs in his January 7, 2021 Order:

          Plaintiffs cannot make affirmative use of a portion of the results of the Hash Report and
          shield the remainder as work product … I would go further and suggest to Judge Jackson
          that if he finds Plaintiffs in violation of their representation to me [that the ‘fruit of every
          aspect of MarkMonitor’s 2016 efforts …. they intend to use at trial has been produced’],
          he should strike any such evidence they attempt to introduce and enter further orders as
          necessary to preserve the integrity of the judicial process.

   (Dkt. 332 at 1-2). The instant Objection is Plaintiffs’ second attempt to seek judicial endorsement

   of a trial strategy the January 7, 2021 Order clearly forbids.5 (Dkt. 363 at 6; Pl. Br. at 15).

          B.      The Hash Report Is Not Protected Work Product.

          The Magistrate Judge and Special Master did not clearly err in finding Plaintiffs’ assertion

   of work product protection over the Hash Report                                     (Ex. A 109:11-19,

   110:25-111:15). Although Plaintiffs claim that outside counsel selected which hashes should be

   searched and that this selection constitutes “opinion work product,” Plaintiffs did not convince the

   Magistrate Judge or the Special Master that an Excel file of 7,200 hashes searched by MarkMonitor

   contains legal theories or opinions held by Plaintiffs’ counsel.6 See Chevron Corp. v. Stratus



   5
       Plaintiffs’ suggestion that the Magistrate Judge and Special Master became confused at the
   discovery hearing and “[u]pon this confusion … reversed their earlier written orders” is inaccurate.
   (Pl. Br. at 10). Together, these decision makers have overseen numerous rounds of briefing over
   the course of months and probed the issue extensively during a two-day discovery hearing. (See,
   e.g., Ex. A 37:17-111:23). The ultimate decision was not uninformed.
   6
      Plaintiffs’ reliance on United States v. J-M Manufacturing Co., 2013 WL 424782 (D. Colo. Feb.
   4, 2013) and similar cases is misplaced. (Pl. Br. at 10-11). In J-M Manufacturing, the Court held
   that “[t]he selection of a particular test methodology or testing sample or set of samples to test
   could” lead to “inferences” that, “in turn, could reveal attorney opinions, theories, or strategies.”
   Id. at *4. But that scenario is not relevant here. The information sought does not reveal any
   significant inferences about counsel’s thought process—the results of whether MarkMonitor or
   Audible Magic could download or verify any particular file are simply facts, and Plaintiffs intend
   to rely on a portion of those factual results.


                                                     6
Case 1:19-cv-00874-RBJ-MEH Document 408 Filed 03/10/21 USDC Colorado Page 7 of 15




   Consulting, Inc., 2010 WL 3923092, at *6, 10 (D. Colo. Oct. 1, 2010) (work product doctrine

   “does not protect facts concerning the creation of work product”); see also Res. Tr. Corp. v.

   Dabney, 73 F.3d 262, 266 (10th Cir. 1995) (“A mere allegation that the work product doctrine

   applies is insufficient.”).

           Nor could they. Plaintiffs’ assertion that the Hash Report was created by counsel and only

   “supplemented with additional information” from MarkMonitor is flatly contradicted by Plaintiffs’

   and MarkMonitor’s own privilege logs.




                                                             In any event, merging the factual results

   of MarkMonitor’s investigation with counsel’s instructions, even if the latter is deemed protected,

   does not render the facts generated by MarkMonitor protected, especially when they exist in a

   separate, producible format such as the Hash Report. Chevron, 2010 WL 3923092, at *6 (the work

   product doctrine does not protect “facts within the product.”).7 Put simply, if Plaintiffs intend to

   use the results of the 2016 Download Project as their evidence of direct infringement at trial,

   Charter is entitled to everything stemming from it, warts and all, including the Hash Report. (Id.).


   7
      Plaintiffs argue in the alternative that the “mental impressions” that purportedly can be gleaned
   from the Hash Report should be redacted. (Pl. Br. at 14 n.1). Notably, however, Magistrate Judge
   reviewed the Hash Report in camera—and did not conclude that it contained any mental
   impressions of counsel that would need to be redacted prior to production. (See, e.g., Ex A 110:25-
   111:15). Thus, Charter respectfully submits that no redactions are warranted.


                                                    7
Case 1:19-cv-00874-RBJ-MEH Document 408 Filed 03/10/21 USDC Colorado Page 8 of 15




          Finally, any protection the Hash Report might have received as work product has been

   waived by Plaintiffs’ stated intent to rely on the results of the 2016 Download Project to prove

   direct infringement. (Pl. Br. at 12). “Fundamental fairness precludes” use of work product

   protections where, as here, Plaintiffs seek to shield disclosure of communications while at the same

   time using the communication’s conclusions “as a multi-billion dollar damages sword.” Chevron,

   2010 WL 3923092, at *10; see also Martensen v. Koch, 301 F.R.D. 562, 582 (D. Colo. 2014)

   (party “cannot use the work product doctrine as both a sword and a shield by selectively using the

   privileged documents to prove a point but then invoking the privilege to prevent an opponent from

   challenging the assertion.”). Here, Plaintiffs improperly seek to use the facts generated by the

   2016 Download Project that help them, while at the same time concealing those that hurt them.

          C.      Charter Has Shown Substantial Need For The Hash Report.

          Where factual work product is not available from another source, and the party has a

   substantial need for it, the work product doctrine does not shield its disclosure. See Fed. R. Civ.

   P. 26(b)(3). As discussed above, for the 7,200 hashes listed in the report, whether MarkMonitor

   successfully downloaded them, or whether Audible Magic successfully matched them, are purely

   matters of fact. The remainder of the test is satisfied on the record below.

          Charter has shown substantial need for the information. The Magistrate Judge and the

   Special Master elicited from Plaintiffs an admission

            (See Ex. A at 84:22-85:2; 95:13-96:7). In their brief to this Court, Plaintiffs acknowledge

   that they “will prove direct infringement by showing … the 2016 downloads contain infringing

   copies of Plaintiffs’ authentic works[.]” (Pl. Br. at 12). Charter and the Court should not be forced

   to take Plaintiffs (and their hired agents) at their word that the 2016 Download Project



                                                    8
Case 1:19-cv-00874-RBJ-MEH Document 408 Filed 03/10/21 USDC Colorado Page 9 of 15




   unambiguously supports their claims, when there exists factual information that would allow

   Charter to test those assertions.

          The information is also necessary to rebut inferences Plaintiffs will make from the quantity

   of notices sent to Charter during the claims period—inferences that were used by Plaintiffs in Cox

   and will admittedly be used in this case for intended eye-popping and prejudicial effect. (Ex. A

   73:11-75:15) (admitting Plaintiffs will

                                                                                 . Although Charter

   believes that the Court should preclude such evidence and argument and confine the scope of trial

   to the works-in-suit, if any evidence and argument regarding the overall volume of notices sent to

   Charter is admitted, the Hash Report is critical to Charter’s ability to show that notices can be

   unreliable as indicators of infringement. This will serve to temper Plaintiffs’ argument that ISPs

   like Charter should have automatically terminated their subscribers.

          The Hash Report is the only source of this information, as

                                                                            (Ex. A 111:3-10). Charter

   has been unable to obtain the results of MarkMonitor’s and Audible Magic’s 2016 efforts from

   either third-party, (Ex. B; Ex A 110:10-12). Undue hardship necessary to overcome work product

   protection exists in these circumstances. Henderlong v. Allstate Ins. Co., 2009 WL 82493, at *2

   (D. Colo. Jan. 13, 2009) (“Here, the undue hardship element is met, as it is quite apparent that the

   sought-after information is not available elsewhere.”).

          Plaintiffs’ suggestion that Charter can create the information itself is incorrect and refuted

   by the record below. (Ex. A 109:16-19 (Judge Hegarty: “




                                                    9
Case 1:19-cv-00874-RBJ-MEH Document 408 Filed 03/10/21 USDC Colorado Page 10 of 15




                                                         )). Even if Charter could somehow recreate the

    2016 Download Project for each of the 700,000 notices, this information would have none of the

    probative force of the Hash Report because it would not show that Plaintiffs were aware that



                                                                                                      to

    substantiate their excessive damages claim. (Ex. A 98:12-24, 78:23-79:1).

           As the Special Master explained,

                        (Ex. A 88:15-20, 89:1-3 (Special Master:

                                                                                             )). It was

    only after the Magistrate Judge and Special Master determined the information could be gathered

    from no other source, and that Charter had a substantial need for the facts contained in the Hash

    Report, that it was ordered to be produced. The Order was the result of agreement between two

    decision-makers who closely followed this issue for months, allowed both parties to argue the law

    and facts extensively, and provided multiple grounds for the decision. This is not clear error.

    II.    REQUIRING PRODUCTION OF TRACK-LEVEL REVENUE FOR THE
           WORKS-IN-SUIT IS NOT CLEAR ERROR.

           The Order compelling production of track-level revenue data does not constitute clear error

    and should be upheld. Charter’s renewed request for track-level financial information first arose

    during a hearing on February 1, 2021, and was ruled on by the Magistrate Judge during a

    subsequent hearing on February 22-23, 2021. (Ex. F, Feb. 1, 2021, Hr’g. Tr. 71:13-78:23; Ex. A

    17:12-35:24). Over the course of the two hearings, the Magistrate Judge and Special Master

    appropriately balanced Charter’s need for the evidence against Plaintiffs’ burden to produce it.

    (See, e.g., Ex. A 17:12-35:24). The record supports this decision.


                                                    10
Case 1:19-cv-00874-RBJ-MEH Document 408 Filed 03/10/21 USDC Colorado Page 11 of 15




           A.      Prior Orders Contemplated A Renewed Request For This Information.

           The initial ruling on track-level financial data was rendered on October 29, 2019, when

    Magistrate Judge Hegarty required Plaintiffs to produce the track-level financials previously

    provided in Cox. (Dkt. 76 at 2). Since this information did not include approximately twenty

    percent of the works at issue or information for years 2015 and 2016 of the Claims Period, the

    ruling was without prejudice to Charter renewing its request for more complete information if the

    circumstances warranted. (See Ex. G, Oct. 29, 2019 Hr’g Tr. 12:15-13:14; 23:22-24:12). This

    Court affirmed the ruling, specifically noting that “Judge Hegarty left the door open to ordering

    production of additional work-by-work information if [Charter] can establish, perhaps in a Rule

    30(b)(6) deposition, that there is more to be found.” (Dkt. 159 at 3). This is precisely the

    procedural path taken by Charter. Further discovery, including the commencement of depositions,

    has supported Charter’s need for the information.

           B.      Track-level Financial Data Is Necessary And Relevant.

           In the event liability is found, the track-level financial information will be necessary to

    assist the jury in calculating a just level of statutory damages, which may range from $750 to

    $150,000 per work in suit.8 While Charter does not intend to present the jury with revenues for

    each work, the information will be synthesized by an expert and the results will be presented to


    8
       Plaintiffs’ disagreement regarding the weight that should be attributed to the information as a
    metric for a work’s value is not a basis to preclude discovery. The Court has already ruled that “it
    is reasonable for the jury to have some understanding of the level of actual losses plaintiffs
    allegedly incurred,” and that “[t]he information that was ordered to be produced in the Cox case
    might be a means of providing such an understanding.” (Dkt. 159 at 4); see also Stampin’ Up!,
    Inc. v. Hurst, 2018 WL 2018066, at *6 (D. Utah May 1, 2018) (value of copyright relevant factor
    to “[be] consider[ed] in determining the statutory damages”); New Atlas Dot Com, Inc. v. Pizza
    Inn I-40 W., Inc., 2013 WL 425038, at *3 (W.D. Okla. Feb. 4, 2013) (“the value of the copyright”
    may guide the discretion of determining statutory damages).


                                                    11
Case 1:19-cv-00874-RBJ-MEH Document 408 Filed 03/10/21 USDC Colorado Page 12 of 15




    the jury in a digestible way. (Ex. A 19:18-21). Given that Charter has now begun working with

    its experts to prepare for depositions, and the outstanding works for which Charter has no track-

    level financial information represent hundreds of millions of dollars in potential statutory damages,

    the need for the information has become acute and the Magistrate Judge and Special Master did

    not clearly err in so finding. (Ex. A 19:5-11; 20:9-20).

           Charter also needs the financial information for cross-examination purposes. For example,

    in another mass copyright trial in the Southern District of New York, which was brought by many

    of the same publisher Plaintiffs and defended by some of the same attorneys in this case, the

    defendants were able to use track-level data in cross-examinations by pointing to the best examples

    to show the variance in income amongst the works, as well as to highlight entire categories of

    works for which revenues were extremely low throughout the claims period. See ABKCO Music,

    Inc., et al. v. William Sagan, et al, Case No. 15 Civ. 4025 (S.D.N.Y.) As was argued to Magistrate

    Judge Hegarty, this was effective in contributing to a verdict at or near the lowest available

    statutory damages for the works-in-suit. (Ex. F, Feb. 1, 2021, Hr’g Tr. 72:18-74:2).

           Here, Charter is missing data for all works-in-suit during the years of 2015 and 2016, which

    represents a significant amount of the Claims Period of March 24, 2013 through May 17, 2016.

    For approximately twenty percent of the works, Charter has no track-level data at all. This lack of

    information hamstrings Charter’s ability to provide a complete and persuasive analysis to the jury

    across any category of works for nearly half the Claims Period, and in any way at all for a

    significant portion of the works for which Plaintiffs are attempting to recover. While Charter’s

    expert could attempt to extrapolate from the information that was prepared for Cox, the time period

    for which data is missing is critical, as it encompasses years when Plaintiffs’ streaming revenue



                                                     12
Case 1:19-cv-00874-RBJ-MEH Document 408 Filed 03/10/21 USDC Colorado Page 13 of 15




    experienced explosive growth, as noted on the record below. (Ex. A 17:24-18:3).9 Charter needs

    to understand how these shifts in music consumption, when compared to the alleged infringement

    in this case, affected Plaintiffs’ revenue from the works-in-suit. (Id.).

           Moreover, use of an incomplete data set produced in an entirely separate case has only

    served to inject confusion into Charter’s depositions.




                                                   With the track-level data ordered to be produced,

    deponents will continue to be confused when asked about a list of works that varies from those

    they know to be in this suit; a list prepared for an entirely different litigation; and a list

    distinguished from this litigation by their counsel.

           C.      Plaintiffs’ Burden Arguments Lack Merit.

           Plaintiffs’ claim that the Magistrate Judge failed to “account for this massively

    disproportionate burden” is belied by the record—the Magistrate Judge undertook a lengthy

    inquiry into the burden that would result from production (Ex. A 25:4-37:10, 242:18-245:25),


    9
       See, e.g., Hugh McIntyre, Global Streaming Music Revenues Grew 45% In 2015, FORBES
    (Apr. 15, 2016), https://www.forbes.com/sites/hughmcintyre/2016/04/15/global-streaming-
    music-revenues-grew-45-percent-in-2015/?sh=624c7c2872e0.


                                                     13
Case 1:19-cv-00874-RBJ-MEH Document 408 Filed 03/10/21 USDC Colorado Page 14 of 15




    which included statements rebutting declarations of burden previously proffered by Plaintiffs. (Ex.

    A 26:1-27:12, 33:18-25). Throughout this inquiry, Plaintiffs’ counsel indicated that the burden

    was minimal for Music Publisher Plaintiffs:

               
                                                        (Ex. A at 29:4-6)
               
                                                                                                         (Id.
                   at 243:4-6)
                                                                                              (Id. at
                   245:12-13)

           Additionally, employees of the Record Label Plaintiffs previously testified in Cox that



           (Ex. A 26:1-27:12, 33:18-25). But even assuming the request would be slightly more

    burdensome for Record Label Plaintiffs, the Magistrate Judge did not err in finding the production

    was proportional to the size and scope of the claims. For one, the entire production would be

    spread out amongst more than 60 separate Plaintiffs and, therefore, would be proportional to the

    number of works each Plaintiff is asserting. Further, Plaintiffs have consistently claimed that

                                                             (Ex. A 22:19-24, 245:7). Given that what

    remains to be produced in this case is far less than the entire production in Cox, Plaintiffs offer no

    reason why production cannot be made in a matter of weeks. Indeed, Charter’s original request

    for more extensive data has been narrowed—the Magistrate Judge cabined his ruling to the same

    data types produced in Cox to ensure the burden remained proportional to the case and feasible for

    the remaining discovery period. (See Dkt. 386 at 1). Plaintiffs cannot show that the Magistrate

    Judge failed to consider the burden of production or clearly erred in doing so.




                                                     14
Case 1:19-cv-00874-RBJ-MEH Document 408 Filed 03/10/21 USDC Colorado Page 15 of 15




                                                  CONCLUSION

            For the foregoing reasons, Charter requests that Plaintiffs’ Objections be overruled.


    Dated: March 10, 2021                                  Respectfully submitted,

                                                              /s/ Andrew H. Schapiro
     Jennifer A. Golinveaux                                   Andrew H. Schapiro
     WINSTON & STRAWN LLP                                     QUINN EMANUEL URQUHART &
     101 California Street, 35th Floor                        SULLIVAN, LLP
     San Francisco, CA 94111                                  191 N. Wacker Drive, Suite 2700
     (415) 591-1506 (telephone)                               Chicago, IL 60606
     (415) 591-1400 (facsimile)                               (312) 705-7400 (telephone)
     Email: jgolinveaux@winston.com                           (312) 705-7401 (facsimile)
                                                              Email: andrewschapiro@quinnemanuel.com
    Erin R. Ranahan
    WINSTON & STRAWN LLP                                      Charles K. Verhoeven
    333 S. Grand Avenue                                       David Eiseman
    Los Angeles, CA 90071                                     Linda J. Brewer
    Tel: (213) 615-1933                                       QUINN EMANUEL URQUHART &
    Email: eranahan@winston.com                               SULLIVAN, LLP
                                                              50 California Street, 22nd Floor
    Craig D. Joyce                                            San Francisco, CA 94111
    Fairfield and Woods, P.C.                                 Tel: (415) 875-6600
    1801 California Street, Suite 2600                        Email: charlesverhoeven@quinnemanuel.com
    Denver, CO 80202                                          Email: davideiseman@quinnemanuel.com
    (303) 830-2400 (telephone)                                Email: lindabrewer@quinnemanuel.com
    (303) 830-1033 (facsimile)
    Email: cjoyce@fwlaw.com
                                                              Counsel for Charter Communications, Inc.

                                      CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on March 10, 2021, I caused a true and correct copy of

    CHARTER COMMUNICATIONS, INC.’S RESPONSE TO PLAINTIFFS’ OBJECTIONS TO

    FEBRUARY 23, 2021 DISCOVERY ORDERS and all supporting materials thereto to be filed

    electronically with the Clerk of the Court using the CM/ECF system, which will send a notice of

    electronic filing to all counsel of record.

                                                                /s/ Andrew H. Schapiro
                                                                Andrew H. Schapiro


                                                      15
